       Case 3:20-cv-00071-JWD-RLB           Document 1       02/05/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


 IN THE MATTER OF M/V CSS CSSV,                    CIVIL ACTION
 AS OWNER AND OPERATOR OF THE
 M/V M/V CSS VIRGINIA, OFFICIAL NO.                NO.
 1064520, AND CARLINE
 MANAGEMENT COMPANY, INC.
 PRAYING FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY


      COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY


       The Complaint of CSS VIRGINIA, LLC (hereinafter “CSSV”) and Carline

Management Company, Inc. (“CMC”) (collectively referred to as “Complainants”) in a

cause of exoneration from or limitation of liability, civil and maritime, within the meaning

of Rule 9(h) and Supplemental Rule F of the Federal Rules of Civil Procedure, with

respect, represents:

                                             I.

       At all times pertinent hereto, CSSV was and now is a limited liability company duly

organized and existing under and by virtue of the laws of the State of Louisiana, and the

owner and operator of the M/V CSS VIRGINIA, Official No. 1064520.

                                             II.

       At all times pertinent hereto, CMC was and now is a corporation duly organized

and existing under and by virtue of the laws of the State of Louisiana.

                                            III.

       At all times pertinent hereto, the M/V CSS VIRGINIA was a vessel of the United

States, and at all material times was tight, staunch, strong, fully and properly manned,
       Case 3:20-cv-00071-JWD-RLB            Document 1      02/05/20 Page 2 of 9




equipped and supplied, and was in all respects seaworthy and fit for the service in which

it was engaged.

                                             IV.

       On or about August 8, 2019, Jackson Jenkins, was serving aboard the M/V CSS

VIRGINIA as a captain and is alleged to have been injured while disembarking the M/V

CSS VIRGINIA.

                                             V.

       At all pertinent times hereto, CMC manned, supplied, and navigated the M/V CSS

VIRGINIA and employed her crew, including Jackson Jenkins.

                                             VI.

       The said Jackson Jenkins alleges that on or about August 8, 2019, the M/V CSS

VIRGINIA was docked at a fuel dock alleged to be owned and operated by John W. Stone

Oil Distributors, LLC (“Stone”).

                                             VII.

       The said Jackson Jenkins alleges that he was instructed by an employee of Stone

to use an object attached to a small building on the Stone fuel dock as a handhold to

assist him in disembarking from the M/V CSS VIRGINIA.

                                            VIII.

       The said Jackson Jenkins alleges that this object “gave way”, causing him to fall

to the deck, resulting in “neck, back and left knee injuries.”

                                             IX.

       On November 14, 2019, the said Jackson Jenkins filed suit against CMC and

Stone in the 23rd Judicial District Court for the Parish of Ascension, State of Louisiana,



                                              2
       Case 3:20-cv-00071-JWD-RLB            Document 1      02/05/20 Page 3 of 9




in the matter entitled Jackson Jenkins v. Carline Management Company, Inc. and John

W. Stone Oil Distributors, LLC, docket number 127357-E as a result of the

aforementioned alleged accident/injury of August 8, 2019.

                                             X.

       Since a lawsuit has already been filed in this district by Jackson Jenkins in

connection with the alleged accident and injuries set forth herein, venue is proper in this

judicial district pursuant to Rule F(9) of the Supplemental Rules for Admiralty or Maritime

Claims.

                                             XI.

       The aforesaid alleged incident(s) and resulting injuries, losses and/or damages of

Jackson Jenkins (if any) were neither caused nor contributed to by any fault or neglect on

the part of Complaintants, nor anyone for whose acts on behalf of or may be responsible

for Complaintants, or by the M/V CSS VIRGINIA, which was in good condition and in all

respects seaworthy and suitable for the service in which she was engaged; but on the

contrary, was caused solely by the fault and/or neglect of Jackson Jenkins or other

persons and/or by conditions for whom or for which Complaintants cannot be held

responsible.

                                             XII.

       Complaintants have valid defenses to all such claims of Jackson Jenkins or any

other person or party who may have any right or cause of action stemming from the

incident(s) described above; and Complaintants desire to contest their liability for any

such claims, and further aver that it is entitled to a decree exonerating them from liability.




                                              3
       Case 3:20-cv-00071-JWD-RLB            Document 1     02/05/20 Page 4 of 9




                                            XIII.

       Complaintants further show that the aforesaid injuries and any other losses or

damages were done, occasioned and incurred without fault on the part of Complaintants

and without their privity or knowledge, and there were no owners or officers of either entity

who directed Jackson Jenkins to disembark the M/V CSS VIRGINIA in the manner

described in his Petition. However, should this Honorable Court, adjudge that

Complaintants are liable to any extent in the premises, then Complaintants claim the

benefit of the Limitation of Liability Act, set forth in 46 U.S.C. §30511, and all statutes

amendatory thereof and supplementary thereto.

                                            XIV.

       At the beginning of the subject voyage of the M/V CSS VIRGINIA, Complaintants

exercised due diligence to make the M/V CSS VIRGINIA in all respects seaworthy and

well and sufficiently equipped and supplied.

                                            XV.

       The following persons and/or entities, on information and belief, may assert claims

against Complainants, as a result of the foregoing incident:

       1.     Jackson Jenkins;

       2.     John W. Stone Oil Distributors, LLC.

                                            XVI.

       Although Complainants deny any liability herein and deny that Jackson Jenkins

sustained any accident or injuries as he alleges, Complainants aver that the amount of

the damages and/or claims hereinabove described and all other possible claims against



                                             4
       Case 3:20-cv-00071-JWD-RLB           Document 1      02/05/20 Page 5 of 9




Complaintants and the M/V CSS VIRGINIA may exceed the amount or value of their

interest in the M/V CSS VIRGINIA and her pending freight, having a combined value of

ONE MILLION, SIX HUNDRED SEVENTY THOUSAND AND 00/100 ($1,670,000.00) at

the time of the casualty.

                                            XVI.

       Complaintants aver, in accordance with the annexed affidavit of an independent,

qualified marine surveyor, that the M/V CSS VIRGINIA had a fair market value of

$1,670,000.00 DOLLARS immediately following the aforementioned occurrence.

                                            XVII.

       Under the circumstances of this case the value of the freight pending at the time

of the incident in suit, within the meaning of the applicable statutes, was zero since the

M/V CSS VIRGINIA had no barges in tow at that time.

                                            XVIII.

       Complaintants offer and file contemporaneously herewith Letters of Undertaking

as security for the full sum but not to exceed Complaintants’ interest in the M/V CSS

VIRGINIA at the time of the incident herein; and in addition thereto, Complaintants are

prepared to give bond or stipulation for any amount in excess of the Letters of Undertaking

as may be     ascertained and determined to be necessary under any orders of this

Honorable Court.

                                            XIX.

       Complaintants aver that there are no unsatisfied liens or claims of liens, in contract

or in tort, arising on the voyage referred to above, so far as known to Complaintants, and

except as herein set forth.



                                             5
          Case 3:20-cv-00071-JWD-RLB          Document 1       02/05/20 Page 6 of 9




                                              XX.

       CSSV, as owner and operator of the M/V CSS VIRGINIA, and CMC, as employer

of her crew, claim exoneration and exemption from liability for any and all claims for

damages or losses occasioned or incurred, or alleged to have been occasioned or

incurred, by reason of the aforesaid occurrence. Complaintants further aver that they

have valid defenses separately and/or collectively on the merits to any and all such

claims.

                                              XXI.

       Complaintants specifically claim the benefits of the Limitation of Liability Act, as

set forth in 46 U.S.C. §30511, and all statutes amendatory thereof and supplementary

thereto.

                                              XXII.

       Complaintants further specifically aver that this Complaint, and the claim for

exoneration from or limitation of liability asserted herein, is filed not only on its behalf, but

also on behalf of their primary and excess liability and protection and indemnity

underwriters, who shall be entitled to exoneration from or limitation of liability to the same

extent as Complaintants, and whose liability in the premises, if any, shall accordingly not

exceed their liability, if any.

                                              XXIII.

       All and singular, the premises of this Complaint are true and correct and within the

admiralty and maritime jurisdiction of the United States and of this Honorable Court, and

within the meaning and intent of Rule 9(h) of the Federal Rules of Civil Procedure.




                                               6
       Case 3:20-cv-00071-JWD-RLB            Document 1      02/05/20 Page 7 of 9




                                             XXIV.

       The incident at issue allegedly occurred on August 8, 2019 and, therefore, this

Complaint for Exoneration from or Limitation of Liability is timely filed within the six-month

prescribed period of time.

       WHEREFORE, Complaintants pray:

       A.     That this Honorable Court enter an Order approving as to quantum and form

              the Letters of Undertaking filed herewith as security in the amount of

              $1,670,000.00, pending any appraisement as may be ordered by the Court

              of the amount of Complaintants’ interest in said vessel and her pending

              freight;

       B.     That this Court issue an injunction enjoining and restraining the

              commencement or prosecution of any and all actions, suits or legal

              proceedings of any kind against Complaintants and their insurers and

              underwriters, or against the M/V CSS VIRGINIA or any other property

              owned by Complaintants, other than in these proceedings, specifically

              including but not limited to the aforementioned suit filed by the said Jackson

              Jenkins in the 23rd Judicial District Court for the Parish of Ascension, State

              of Louisiana, in the matter entitled Jackson Jenkins v. Carline Management

              Company, Inc. and John W. Stone Oil Distributors, LLC, docket number

              127357-E;

       C.     That the Court cause a Notice to be issued to all persons, firms and

              corporations having or alleging to have claims by reasons of the matters

              and happenings recited in the above and foregoing Complaint, admonishing



                                              7
Case 3:20-cv-00071-JWD-RLB         Document 1      02/05/20 Page 8 of 9




     them to appear and file their claims with the Clerk of this Honorable Court,

     on or before a date to be fixed by the Court and as specified in the Notice,

     or be forever barred and permanently enjoined from making and filing any

     such claims, and also to answer, all and singular, the premises of this

     Complaint;

D.   That the Court adjudge that Complaintants, and their insurers and

     underwriters, and/or the M/V CSS VIRGINIA are not liable for any damages,

     demands or claims whatsoever in consequence of, or arising out of, or

     otherwise connected with the matters and happenings recited in the above

     and foregoing Complaint;

E.   That, in the alternative, if this Court should adjudge that Complaintants or

     their insurers or underwriters are liable to any extent in the premises, the

     Court then adjudge that the liability of Complaintants and their insurers or

     underwriters shall be limited to the amount of their interests in the M/V CSS

     VIRGINIA and her pending freight, if any, immediately following the incident

     aforesaid; and in that event, the amount representing the value of

     Complaintants’ interest in the M/V CSS VIRGINIA be given to the claimants

     having made due proof of their respective claims; and that a decree be

     entered discharging Complaintants, and their insurers or underwriters of

     and from any and all further liability, and forever enjoining and restraining

     the filing and prosecution of any claims or suits against Complaintants, their

     insurers or underwriters, in consequence of or arising out of or connected




                                    8
Case 3:20-cv-00071-JWD-RLB          Document 1             02/05/20 Page 9 of 9




     with the matters and happenings recited in the above and foregoing

     Complaint; and

F.   That Complaintants may have such other and further relief in the premises

     as may be just and proper.



                                  Respectfully submitted,

                                  MOULEDOUX, BLAND, LEGRAND & BRACKETT

                                  s/Georges M. Legrand
                                  GEORGES M. LEGRAND (#8282)
                                  MICHAEL T. NEUNER (#36605)
                                  701 Poydras Street, Suite 4250
                                  New Orleans, LA 70139
                                  Telephone: (504) 595-3000
                                  Facsimile: (504) 522-2121
                                  E-mail: glegrand@mblb.com
                                            mneuner@mblb.com
                                  Counsel for Complainants, CSS VIRGINIA,
                                  LLC and Carline Management Company, Inc.
                                  Jenkins Complaint for Limitation




                                      9
